DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,970,455 (Zilberstein et al.) in view of U.S. Patent Application Publication No. 2007/0161885 (Kimchy) and U.S. Patent Application Publication No. 2004/0230131 (Kassab et al.).
Regarding claim 1, Zilberstein et al. teaches a device (abstract), comprising: a single central support (Figures 5A-C, core, 20); a first bag or balloon (Figures 5A-C, skin, 21) surrounding at least part of the central support (20) (col. 13, line 60-col. 14, line 16). Zilberstein et al. does not specify the central support is flexible, or that the device includes a first plurality of sensors positioned upon or embedded within a surface of the first bag or balloon, each of the first plurality of sensors positioned a known distance from each other first plurality of sensors are configured to obtain pressure measurements on the surface of the first bag or balloon when the device is operated within a mammalian gastrointestinal tract.
However, Kimchy teaches a device (abstract; [0020]-[0021]), comprising: a single flexible central support (Figure 6C, capsule, 50 and support elements, 156) (elements 156 formed of memory shaped nitinol, [0229]); a first bag or balloon (Figure 6C, balloon, 140) 
However, Kassab et al. teaches a device (abstract), comprising: a single flexible central support (Figure 1A, catheter, 20) ([0056]); a first bag or balloon (Figure 1A, balloon, 30) surrounding at least part of the flexible central support (20) ([0056]); and a first plurality of sensors positioned upon or embedded within a surface of the first bag or balloon (30), each of the first plurality of sensors positioned a known distance from each other (“several miniature pressure transducers”, [0057]); wherein the first plurality of sensors are configured to obtain pressure measurements on the surface of the first bag or balloon (30) when the device is operated within a mammalian gastrointestinal tract ([0024]-[0025]; [0049]; “several miniature pressure transducers”, [0057]; [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zilberstein et al. 
Regarding claim 2, Zilberstein et al. in view of Kimchy and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. teaches the first bag or balloon (21) is configured for self-inflation (col. 14, lines 12-31).
Regarding claims 3 and 4, Zilberstein et al. in view of Kimchy and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. teaches the device comprises a quantity of a first chemical (Figure 5A, material, 26) and a quantity of a second chemical (Figure 5A, material, 28) within the first bag or balloon (21); wherein a reaction between the quantity of the first chemical (26) and the quantity of the second chemical (28) causes a quantity of a gas to be generated, whereby the quantity of the gas causes the first bag or balloon (21) to inflate (col. 14, lines 12-31).
Regarding claim 5, Zilberstein et al. in view of Kimchy and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. does not specify the cited embodiment further comprises a second bag or balloon surrounding at least another part of the flexible central support; and a second plurality of sensors positioned upon or embedded within a surface of the second bag or balloon, each of the second plurality of sensors positioned a known distance from each other; wherein the second plurality of sensors are configured to obtain additional pressure measurements on the surface of the second bag or balloon when the device is operated within a mammalian gastrointestinal tract.
Figure 5P), comprising: a flexible central support (Figures 5O-P, core, 20); a first bag or balloon (Figures 5O-P, one of loops, 26) surrounding at least part of the flexible central support (20); a second bag or balloon (Figures 5O-P, another of loops, 26) surrounding at least another part of the flexible central support (20); a first plurality of sensors (Figures 5O-P, first plurality of probes, 22) positioned upon or embedded within a surface of the first bag or balloon (26), each of the first plurality of sensors (22) positioned a known distance from each other; and a second plurality of sensors (22) positioned upon or embedded within a surface of the second bag or balloon (26), each of the second plurality of sensors (22) positioned a known distance from each other (col. 16, lines 38-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figures 5A-C to include a second bag or balloon having a second plurality of sensors as taught by Figures O-P, because providing a plurality of expanded bags each having a plurality of sensors is a suitable alternative configuration to a single expanded bag as each results in sufficient contact with a gastrointestinal wall upon expansion to provide requisite data (col. 13, lines 56-59). Zilberstein et al. does not teach the second plurality of sensors are configured to obtain additional pressure measurements on the surface of the bag or balloon when the device is operated within a mammalian gastrointestinal tract.
However, Kassab et al. further teaches the device (abstract), comprising: first and second pluralities of sensors positioned upon or embedded within a surface of the first bag or balloon (30), each of the sensors positioned a known distance from each other (“several miniature pressure transducers”, [0057]); wherein sensors are configured to obtain pressure measurements on the surface of the bag or balloon (30) when the device is operated within a mammalian 
Regarding claim 6, Zilberstein et al. in view of Kimchy and Kassab et al. teaches all the limitations of claim 5. Zilberstein et al. teaches the second bag or balloon (26) is configured for self-expansion (col. 16, lines 47-54).
Regarding claims 7 and 8, Zilberstein et al. in view of Kimchy and Kassab et al. teaches all the limitations of claim 5. Zilberstein et al. teaches the second bag or balloon (26) is inflated via gas (col. 16, lines 47-51), but does not teach the gas results from a reaction between first and second quantities of chemicals within the second bag or balloon.
However, Zilberstein et al. teaches an alternative embodiment for producing gas for inflation of the bag or balloon, wherein the device comprises a quantity of a first chemical (Figure 5A, material, 26) and a quantity of a second chemical (Figure 5A, material, 28) within the first bag or balloon (21); wherein a reaction between the quantity of the first chemical (26) and the quantity of the second chemical (28) causes a quantity of a gas to be generated, whereby the quantity of the gas causes the first bag or balloon (21) to inflate (col. 14, lines 12-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zilberstein et al., Kimchy, and Kassab et al. such that 
Regarding claim 9, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. teaches the device is sized and shaped to be swallowed by a mammal (col. 13, lines 60-64; col. 25, lines 49-51).
Regarding claim 10, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. teaches a solid or semi-solid material positioned within the first bag or balloon (21) that at least partially surrounds at least part of the flexible central support (20) (foam, col. 14, lines 25-28).
Regarding claim 11, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. teaches a first plurality of electrodes (Figures 5A-C, probes, 22) configured to obtain impedance measurements indicative of cross-sectional areas at various locations within the first bag or balloon when the device is operated within the mammalian gastrointestinal tract (imaging probes, 22, col. 13, line 60-col. 14, line 16; imaging via impedance probes, col. 20, lines 22-26; col. 21, lines 35-36 and col. 25, lines 30-48).
Regarding claim 12, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 11. Zilberstein et al. does not specify the device comprises a second plurality of electrodes configured to obtain additional impedance measurements.
Figure 5P), comprising: a flexible central support (Figures 5O-P, core, 20); a bag or balloon (Figures 5O-P, loops, 26) surrounding at least part of the flexible central support (20); a first plurality of electrodes (Figures 5O-P, first plurality of probes, 22) configured to obtain impedance measurements indicative of cross-sectional areas at various locations within the first bag or balloon when the device is operated within the mammalian gastrointestinal tract; and a second plurality of electrodes (22) configured to obtain additional impedance measurements indicative of additional cross-sectional areas at various locations within the first bag or balloon when the device is operated within the mammalian gastrointestinal tract (col. 16, lines 38-60; imaging via impedance probes, col. 20, lines 22-26; col. 21, lines 35-36 and col. 25, lines 30-48). It would have been obvious to modify the device of Figures 5A-C of Zilberstein et al., Kimchy, and Kassab et al. to include a second plurality of electrodes configured for obtaining impedance values for measuring cross-sectional areas at additional locations as taught by Figures 5O-P of Zilberstein et al., because providing such a configuration in which impedance is obtained at a plurality of locations provides additional cross-sectional measurements improving the imaging result of the gastrointestinal tract.
Regarding claim 13, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 11. Zilberstein et al. teaches the device is configured to transmit the impedance measurements indicative of the cross-sectional areas to an external device configured to receive the impedance measurements indicative of the cross-sectional areas and further configured to generate a two-dimensional or a three-dimensional image depicting the cross-sectional areas at various locations within the device when the device is operated within the mammalian gastrointestinal tract (col. 14, lines 1-12; imaging via impedance probes, col. 20, 
However, Kassab et al. further teaches the device is configured to transmit the pressure measurements and impedance measurements indicative of the cross-sectional areas to an external device configured to receive the pressure measurements and the impedance measurements indicative of the cross-sectional areas and further configured to generate a two-dimensional or a three-dimensional image depicting the pressure measurements and the cross-sectional areas at various locations within the device when the device is operated within the mammalian gastrointestinal tract (data acquisition system 100, abstract; [0026]; [0030]; [0057]; [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zilberstein et al., Kimchy, and Kassab et al. such that both the pressure measurements and the impedance measurements are transmitted to the external device for subsequently generating a two-dimensional or three-dimensional image of the cross-sectional measurements along the pressure gradient as taught by Kassab et al., because transmitting and displaying such data produces an improved characterization of the gastrointestinal tract for evaluation by a practitioner (Kassab et al., [0089]).
Regarding claim 14, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 11. The modified device of Zilberstein et al., Kimchy, and Kassab et al. teaches a first pressure measurement within the pressure measurements is indicative of pressure exerted upon the device by the mammalian gastrointestinal tract prior to excretion, and wherein a second pressure measurement within the pressure measurements is indicative of pressure exerted upon the device by the mammalian gastrointestinal tract during excretion, and wherein the first pressure measurement is higher than the second pressure measurement (Zilberstein et al. teaches 
Regarding claim 15, Zilberstein et al. in in view of Kimchy, and Kassab et al. teaches all the limitations of claim 1. Zilberstein et al. teaches a method of obtaining measurements (abstract), the method comprising the step of: positioning the device of claim 1 within the mammalian gastrointestinal tract (col. 13, lines 29 and 60-64); and operating the device to obtain the measurements within the mammalian gastrointestinal tract (col. 13, line 60-col. 14, line 12). Zilberstein et al. does not expressly state pressure measurements are obtained.
However, Kassab et al. teaches a method of obtaining pressure measurements (abstract; [0057]; [0089]), the method comprising the step of: positioning a device within the mammalian gastrointestinal tract ([0024]-[0025]; [0049]; [0057]; [0089]; [0096]; [0114]); and operating the device to obtain the pressure measurements within the mammalian gastrointestinal tract ([0057]; [0089]; [0096]; [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zilberstein et al. to include obtaining pressure measurements within the gastrointestinal tract as taught by Kassab et al., because Kassab et al. teaches measuring pressure in addition to cross-sectional area of a gastrointestinal tract improves evaluation of the gastrointestinal tract and its function to identify conditions needing treatment ([0024]-[0025]; [0049]; [0089]).
claim 16, Zilberstein et al. teaches a device (abstract), comprising: a single flexible central support (Figures 5A-C, core, 20); a first bag or balloon (Figures 5A-C, skin, 21) surrounding at least part of the flexible central support (20) (col. 13, line 60-col. 14, line 16); a quantity of a first chemical (Figure 5A, material, 26) and a quantity of a second chemical (Figure 5A, material, 28) within the first bag or balloon (21); wherein a reaction between the quantity of the first chemical (26) and the quantity of the second chemical (28) causes a quantity of a gas to be generated, whereby the quantity of the gas causes the first bag or balloon (21) to inflate (col. 14, lines 12-31); and wherein the device is sized and shaped to be swallowed by a mammal (col. 13, lines 60-64; col. 25, lines 49-51). Zilberstein et al. does not teach the support is flexible and extends from at least a first end to a second end of the bag or balloon, or that the device includes a first plurality of sensors positioned upon or embedded within a surface of the first bag or balloon, each of the first plurality of sensors positioned a known distance from each other first plurality of sensors are configured to obtain pressure measurements on the surface of the first bag or balloon when the device is operated within a mammalian gastrointestinal tract.
However, Kimchy teaches a device (abstract; [0020]-[0021]), comprising: a single flexible central support (Figure 6C, capsule, 50 and support elements, 156) (elements 156 formed of memory shaped nitinol, [0229]); a first bag or balloon (Figure 6C, balloon, 140) surrounding at least part of the flexible central support (50, 156) ([0229]); and wherein the flexible support (50, 156) extends from at least a first end to a second end of the bag or balloon (140) ([0229]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zilberstein et al. to include the supports of Kimchy such that the single central support is flexible and extends from at least a first end to a second end of the bag or balloon as taught by Kimchy, because providing a single 
However, Kassab et al. teaches a device (abstract), comprising: a single flexible central support (Figure 1A, catheter, 20) ([0056]); a first bag or balloon (Figure 1A, balloon, 30) surrounding at least part of the flexible central support (20) ([0056]); and a first plurality of sensors positioned upon or embedded within a surface of the first bag or balloon (30), each of the first plurality of sensors positioned a known distance from each other (“several miniature pressure transducers”, [0057]); wherein the first plurality of sensors are configured to obtain pressure measurements on the surface of the first bag or balloon (30) when the device is operated within a mammalian gastrointestinal tract ([0024]-[0025]; [0049]; “several miniature pressure transducers”, [0057]; [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zilberstein et al. and Kimchy to include a first plurality of sensors embedded or within the first bag or balloon configured to measure pressure on the surface of the first bag or balloon as taught by Kassab et al., because Kassab et al. teaches measuring pressure in addition to cross-sectional area of a gastrointestinal tract improves evaluation of the gastrointestinal tract and its function to identify conditions needing treatment ([0024]-[0025]; [0049]).
claim 17, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 16. Zilberstein et al. teaches a solid or semi-solid material positioned within the first bag or balloon (21) that at least partially surrounds at least part of the flexible central support (20) (foam, col. 14, lines 25-28).
Regarding claim 18, Zilberstein et al. in in view of Kimchy and Kassab et al. teaches all the limitations of claim 16. Zilberstein et al. teaches a first plurality of electrodes (Figures 5A-C, probes, 22) configured to obtain impedance measurements indicative of cross-sectional areas at various locations within the first bag or balloon when the device is operated within the mammalian gastrointestinal tract (imaging probes, 22, col. 13, line 60-col. 14, line 16; imaging via impedance probes, col. 20, lines 22-26; col. 21, lines 35-36 and col. 25, lines 30-48).
Response to Arguments
Applicant's arguments filed 21 April 2021 with respect to the rejections of claims 1 and 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant contends the cited combination does not meet the limitations of claims 1 and 16 as amended as Kimchy does not teach a single flexible central support (arguments, pages 10-12). Particularly, applicant contends Kimchy does not disclose any single support element that extends from one end of the balloon to the other as Figure 6C depicts multiple separate elements, namely two support elements (156) extending from either side of capsule (50) (arguments, pages 10-11). Lastly, applicant contends Kimchy does not disclose the elements (156) are flexible (arguments, page 11). The examiner does not find these arguments to be persuasive. The broadest reasonable interpretation of the limitations “comprising: a single flexible central support” and “wherein the flexible support extends from at least a first end to a second end of the bag or balloon” of claims 1 and 16 requires one flexible central support that extends from the Figure 6C. Accordingly, the cited art meets the limitations of the claims as amended.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791